COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


DEBRA K. LEE
                                                                MEMORANDUM OPINION *
v.     Record No. 2276-07-1                                         PER CURIAM
                                                                   MARCH 11, 2008
MASTER CLEANERS, INC. AND
 VIRGINIA COMMERCE GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Steven M. Oser, on brief), for appellant.

                 (J. Brian Slaughter; McKenry, Dancigers, Dawson & Lake, P.C., on
                 brief), for appellees.


       Debra K. Lee appeals a decision of the Workers’ Compensation Commission finding that

she failed to prove she sustained an injury by accident arising out of her employment on March

24, 2006. We have reviewed the record and the commission’s opinion and find that this appeal

is without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Lee v. Master Cleaners, Inc., VWC File No. 227-73-40 (Aug. 24, 2007). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.